                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GAVIN/SOLMONESE, LLC,                                  )
                                                       )
               Plaintiff,                              )       Case No. 16-CV-1086
       v.                                              )
                                                       )       Judge Martha Pacold
STEPHEN L. KUNKEL,                                     )
                                                       )
               Defendant.                              )


                             DEFENDANT'S MOTION IN LIMINE

                                    I.      INTRODUCTION

       Defendant Stephen Kunkel ("Kunkel") submits this Brief in support of his Motion in

Limine pursuant to Fed. R. Evid. 401, 402, 403, 404, 408, & 801 and Fed. R. Civ. P. 26 to exclude

evidence and improper argument it anticipates Plaintiff Gavin/Solmonese, LLC ("G/S") will offer

at trial. For the reasons and authority cited below, the Court should decline to admit or otherwise

strictly prohibit any evidence, argument, or comment on the subjects set forth below.

                                   II.     LEGAL ANALYSIS

A.     The Court Should Preclude G/S From Presenting Arguments to the Jury Regarding
       Equitable Relief.

       The Court should preclude G/S from making any arguments to the jury regarding equitable

relief, as the Court, rather than the jury, must decide G/S's claims for equitable relief to the extent

such claims are ultimately allowed by the Court.

       Equitable remedies are issues to be decided by the Court and not presented to the jury. See

Lewis v. School Dist. No. 70, 2009 WL 928874, at *3 (S.D. Ill. April 6, 2009) (determining that

front pay is an equitable remedy not to be presented to the jury and excluding evidence of front

pay); Edwards v. Ill. Dep’t of Fin. & Professional Reg., No. 12 C 00371, 2017 WL 2224878, at

*2 (N.D. Ill. May 22, 2017) (granting “Defendant’s motion in limine to exclude any evidence of
                                                  1
equitable remedies at trial”). In Tomao v. Abbott Laboratories, Inc., the court found the equitable

issues of front pay, back pay, and reinstatement were to be decided by the judge rather than the

jury and excluded evidence of these claims in limine. Tomao v. Abbott Labs., Inc., No. 04 C 3470,

2007 WL 141909, at *2 (N.D. Ill. Jan. 16, 2007) (citing Kaplan v. City of Chicago, No. 99 C 1758,

2005 WL 1026574, at *4 (N.D. Ill. Apr.22, 2005)). Likewise, in Gonzalez v. Ford Motor Co.,

1:12-cv-00535, 2014 WL 6895787, at *5 (S.D. Ind. Dec. 5, 2014), the court granted a motion in

limine to exclude evidence of plaintiff’s back pay, front pay, and reinstatement from the jury.

       Similarly, the remedy for a breach of duty of loyalty, including the possibility of salary

forfeiture is "within the equitable discretion of the court."   Bank of Tokyo-Mitsubishi, Ltd. v.

Malhotra, 131 F. Supp.2d 959, 961 (N.D. Ill. 2000) (quoting In re Marriage of Pagano, 154 Ill.2d

174, 190 (Ill. 1992)); U.S. v. Cancer Treatment Centers of America, 2005 WL 300414, *1 (N.D.

Ill. Feb. 4, 2005). "When one breaches a fiduciary duty to a principal the appropriate remedy is

within the equitable discretion of the court." ICD Publications, Inc. v. Gittlitz, 2014 IL App (1st)

133277, 24 N.E. 3d 898, 913 (2014). The Court should therefore prohibit G/S from presenting

evidence of front pay and breach of a duty of loyalty.

B.     The Court Should Exclude Any Evidence Regarding the Amount of the Settlement of
       Claims Brought by Mierau or Peterson.

       The Court should exclude any evidence regarding the amount of the settlement payments

made to McMichael Mierau ("Mierau") or Alexander Peterson ("Peterson") as (a)

Gavin/Salmonese released claims for recovery of such sums, and (b) it would be more prejudicial

than probative and is irrelevant. Fed. R. Evid. 401-02. In addition, "[e]vidence of settlements or

compromises is not admissible to prove the validity of a disputed claim." Fed. R. Evid. 408(a);

Federal Deposit Insurance Corporation v. Chicago Title Insurance Company, No. 12-cv-05198,

2017 WL 3592736, at *7 (N.D. Ill. Aug. 21, 2017) (granting a motion in limine to exclude evidence

of settlement discussions and finding settlement correspondence inadmissible to prove or disprove
                                                 2
the validity of a disputed claim); Dubin v. Bd. of Madison Area Technical Coll. Dist., 10-cv-35,

2011 WL 13209602, at *2 (W.D. Wis. Apr. 26, 2011) (excluding “[e]vidence about the terms of

the [prior] settlement agreement,” since this evidence would be “irrelevant or substantially

prejudicial”); Trustees of Chicago Plastering Institute Pension Trust v. J.P. Phillips, Inc., No. 03

C 2318, 2004 WL 3249861, at *1 (N.D. Ill. Sept. 3, 2004) (“Generally, any past settlements and

settlement negotiations will not be relevant to this case.”).

C.     The Court Should Exclude Any Evidence Regarding Photographs or Videos Related
       to Alexander Peterson.

       The Court should also exclude the photographs or videos related to Alexander Peterson

(collectively referred to as "Peterson Videos") and any other related evidence, including testimony

concerning the same. Fed. R. Evid. 402-403. On March 20, 2015, approximately two months

after Soo Tractor terminated the contract with G/S, Alexander Peterson filed an EEOC matter

against Kunkel, G/S and Soo Tractor. Peterson’s EEOC counsel then informed the parties that

Peterson had secretly recorded Kunkel spanking Peterson in November 2014. The parties were

unaware of the Peterson Videos prior to this disclosure, and Peterson never shared the Videos with

anyone at Soo Tractor prior to Al Mahaney’s decision to terminate the G/S Management Contract.

(Dkt. # 99 ¶ 32).

       First, the Peterson Videos are irrelevant because it is undisputed that Soo Tractor did not

know about them when it terminated the Management Agreement with G/S and therefore it could

not have been a factor in Soo Tractor's decision-making. (Id, Ex. R, Peterson Tr. At 107-117; Ex.

GG, Peterson March Tr. at 49-50). It is well established in the Seventh Circuit that evidence which

was not known to a decision maker when the challenged decision is made should be excluded

during trial. Stimeling v. Board of Educ. Peoria Public Sch. Dist., 2010 WL 4922880, at *1, 3

(C.D. Ill. 2010) (refusing to allow defendant to present at trial "information that was not known to

[decision makers] at the time of the employment decisions . . . .").
                                                  3
       Courts in the Seventh Circuit have repeatedly held that "the frame of reference for

determining . . . the legitimacy of [defendants'] reasons for termination is based on the information

and circumstances known to them at the time the decision was made and that information . . . that

was not obtained until later, has no probative value on the issue of liability." Id. at *5; see also

Schuster v. Shepard Chevrolet, Inc., No. 99 C 8326, 2002 WL 507130 (N.D. Ill. 2002) (explaining

in ruling on motions in limine that decision makers could not have relied upon information that

had not been brought to their attention and thus evidence must be limited to information known at

the time of the decision); Cervantes v. Aragh Grp., 914 F.3d 560, 566-67 (7th Cir. 2019) (no causal

connection in retaliation case where supervisor was unaware of complaints); Reynolds v. Jamison,

488 F.3d 756, 765 (7th Cir. 2007) (“The fact that an officer later discovers additional evidence

unknown to her at the time of the arrest, even if it tends to negate probable cause, is irrelevant—

we only care about what the officer knew at the time the decision was made.”).

       Based on this precedent, the Peterson Videos must also be excluded at trial as irrelevant.

G/S cannot argue that the Peterson Videos were a basis for Soo Tractor's termination of the

Management Agreement as it is undisputed that Soo Tractor did not know of, and thus could not

have relied on, the Peterson Videos when it decided to terminate G/S. See Fed. R. Civ. P. 402;

Gethers v. McDonald, 2017 WL 1628403, at *2 (D. Conn. May 1, 2017) (granting motion in limine

“to exclude evidence unknown to the hiring decision-makers at the time of their decision,” as such

evidence is “irrelevant”).

       Moreover, any purported value for playing the Peterson Videos would be substantially

outweighed by unfair prejudice. “Photographs should be excluded where they would confuse or

mislead rather than aid the jury. Photographs that are merely calculated to arouse the sympathy,

prejudice, or passion of the jury and do not serve to illustrate disputed issues or aid the jury in its

understanding of the case should not be admitted as evidence.” 32A C.J.S. Evidence § 1245. G/S

                                                  4
seeks to offer the Peterson Videos only to distract the jury from the real issue in the case – why

Soo Tractor terminated the Contract – and to arouse passion and prejudice in the jury. It is

undisputed that Al Mahaney (Soo Tractor’s decision maker) never saw the Peterson Videos, and

thus could not have acted upon them. Nor can it be reasonably disputed that playing a videotape

of Kunkel spanking Peterson would inflame the jury and result in a verdict based on bias, not facts.

       In an analogous case, this Court excluded evidence of the plaintiff's arrest for theft, even

though the decision maker knew of the arrest when it terminated the plaintiff's employment,

because the defendant admitted that it did not use the arrest as a basis for the dismissal. Plair v.

E.J.Brach & Sons, Inc., 864 F. Supp. 67, 71 (N.D. Ill. 1994). Thus, "[i]f the jury were informed

that [the plaintiff] was arrested on the night before he was fired, it may unfairly conclude that [the

plaintiff] deserved to be fired because of his arrest." Id.

       This case is even more compelling, as unlike the decision maker in Plair, Soo Tractor did

not know about the evidence at issue. Therefore, as in Plair, if the jury were allowed to see the

Peterson Videos, it may unfairly conclude that Kunkel deserves to be punished for the termination

of the Management Agreement solely because of the unflattering nature of the videos – not because

they have any probative value. For example, the Nevada Supreme Court affirmed exclusion of

photos of weapons in the possession of the victim though the defendant alleged self-defense. Scott

v. State, 422 P.3d 1229, *4 (Nev. 2018). "Even if the weapons may be probative of [the victim's]

character, the fact that [the defendant] was unaware of the weapons renders the photos inadmissible

because their probative value [was] substantially outweighed by the danger of unfair prejudice [or]

confusion of the issues.” Id. Accordingly, the Court should exclude evidence of the Peterson

Videos as irrelevant and unfairly prejudicial. Fed. R. Evid. 402-403; United States v. Holloway,

402 Fed. Appx. 692, 695-96 (3d Cir. 2010) (affirming district court’s exclusion of video evidence

where “the video’s potential to mislead and confuse the jury by causing it to speculate about other

                                                  5
issues” outweighed its probative value); United States v. Cejas, 761 F.3d 717, 726 (7th Cir. 2014)

(“Evidence is unfairly prejudicial if it induces the jury to decide the case on an improper basis

rather than on the evidence presented.”).

       For the same reasons, the Court should preclude G/S from offering evidence or argument

regarding the photos that Peterson produced in the mediation, which allegedly show handprints on

his exposed rear-end after an encounter with Mr. Kunkel. Peterson contends that he only once

reported, to the Human Resources Director of Soo Tractor Amanda Sturenberg, and to his

supervisor Jerami Stratmeyer, that Kunkel had spanked him, but that they did not believe him and

did nothing about it. (Dkt. # 99 ¶ 31, Ex. R Peterson Tr. at 58-65). Peterson did not provide any

photos to Soo Tractor. It is uncontroverted that Al Mahaney never saw any such photos; and, as

such, the photos, even if they were truthfully taken after Peterson allowed himself to be spanked

by Mr. Kunkel, are irrelevant and prejudicial.

D.     The Court Should Exclude Any Evidence Regarding Alleged Action of Kunkel Not
       Known to Soo Tractor.

        The Court should also preclude any other evidence or argument of alleged inappropriate

behavior by Kunkel with Peterson and Mireau or any other employee or person which was not

known to Soo Tractor (Al Mahaney) prior to terminating the Management Agreement. Al

Mahaney was the sole stockholder and alone made the decision to terminate the G/S contract.

        It is undisputed that Mierau did not complain to anyone at Soo Tractor prior to the

termination of G/S. (Dkt. # 99 ¶ 30). Likewise, it is undisputed that G/S never conveyed Mierau’s

allegations to Soo Tractor until after Soo Tractor had decided to terminate G/S. (Dkt. # 99 ¶¶ 41-

52). Consequently, the Mierau allegations are irrelevant to Al Mahaney’s decision to terminate

G/S. Similarly, any other information or evidence not known to Al Mahaney at the point of

termination should be excluded as irrelevant.



                                                 6
E.      The Court Should Exclude Speculative Testimony of Goosmann, Waetzman or Other
        Witnesses About Why Soo Tractor Terminated G/S.

      Jenna Goosmann, Soo Tractor’s outside counsel, who was uninvolved in the decision to

terminate G/S, testified that she told her friend, Ted Gavin, that she believed Soo Tractor

terminated G/S because of Kunkel but admitted she was speculating and did not know that first

hand. (Dkt. # 99 ¶ 54, Ex. Z at 72-83 and 104). The Court should exclude any such speculation

as irrelevant. See, e.g., Yang v. Air China Ltd., 2017 WL 4283953, at *7 (N.D. Ill. Sept. 27, 2017)

(excluding witness’s testimony “that appears to be based on pure speculation”); Hughes v.

Indianapolis Radio License Co., 2009 WL 226209, at *6 (S.D. Ind. Jan. 30, 2009) (excluding

testimony about how third parties would have behaved under different circumstances, “because

that would be pure speculation”); see also Nuzzi v. Bourbonnais Elementary Sch. Dist., 07-CV-

2127, 2008 WL 5273669, at *4 (C.D. Ill. Dec. 17, 2008) (“[D]isregard[ing] statements in the

affidavits . . . not based on personal knowledge, or which require speculation regarding the

motivation of persons other than the affiant.”).

      Moreover, this testimony, in which Goosmann will recount her own past statements to Ted

Gavin, constitutes hearsay. Hearsay encompasses “out-of-court statements offered in evidence to

prove the truth of the matter asserted.” United States v. Tolliver, 454 F.3d 660, 666 (7th Cir. 2006)

(quoting Fed. R. Evid. 801); see also Daniel J. Capra, Prior Statements of Testifying Witnesses:

Drafting Choices to Eliminate or Loosen the Structures of Hearsay Rule, 84 FORDHAM L. REV.

1429, 1431 (2016) (noting that a declarant’s recounting of own prior statements constitutes

hearsay). Hearsay statements such as the ones plaintiff wishes to offer here are “generally

inadmissible.” Lovelance v. McKenna, 894 F.3d 845, 849 (7th Cir. 2018). No hearsay exception

applies to the proposed testimony at issue here, see Fed. R. Evid. 801, and there is no reason to

allow the plaintiff to introduce it at trial.

      Similarly, at his deposition, Ross Waetzman testified that he had a conversation with Mike
                                                   7
Felts. In this conversation, Mike Felts allegedly told him that Al Mahaney terminated G/S because

“he had a lot of concerns and reservations about Steve.” This testimony is inadmissible hearsay,

and should not be allowed at trial.

F.     The Court Should Exclude Any Evidence Requiring Expert Testimony, Including
       Damages and Liability, as G/S Failed to Disclose Any Experts.

       The Court should preclude G/S from allowing any witness to testify as an expert because

G/S did not disclose any expert witnesses or provide the required expert report. "[A]ll witnesses

who are to give expert testimony under the Federal Rules of Evidence must be disclosed under

Rule 26(a)(2)(A) . . . ." Musser v. Gentiva Health Services, 356 F.3d 751, 756 (7th Cir. 2004). In

Musser, the Seventh Circuit held that it was not enough to simply disclose the identity and records

of all of the witnesses without designating as experts those that would testify as expert witnesses.

Id. at 757. "Formal disclosure of experts is not pointless." Id. at 757. A party "should not be made

to assume that each witness disclosed [ ] could be an expert witness at trial." Id. "Knowing the

identity of the opponent's expert witnesses allows a party to properly prepare for trial." Id. Failing

to disclose an expert witness is prejudicial because

       there are countermeasures that could have been taken that are not applicable to fact
       witnesses, such as attempting to disqualify the expert testimony on grounds set forth
       in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), retaining
       rebuttal experts, and holding additional depositions to retrieve the information not
       available because of the absence of a report.

Id. at 757-58. "The exclusion of non-disclosed evidence is automatic and mandatory under Rule

37(c)(1) unless non-disclosure was justified or harmless." Finley v. Marathon Oil Co., 75 F.3d

1225, 1230 (7th Cir. 1996).

       While a treating physician may be designated as an expert without the report required by

Fed. R. Civ. P. 26(a)(2)(B), other experts retained to provide testimony in a case requires the

proponent to disclose the name of the expert and provide “a written report that contains, among

other things, a 'complete statement of all opinions the witness will express and the basis and
                                                  8
reasons for them.’ The sanction for failure to comply with this rule is the ‘automatic and

mandatory’ exclusion from trial of the omitted evidence unless non-disclosure was justified or

harmless.” Happel v. Walmart Stores, Inc., 602 F.3d 820, 825 (7th Cir. 2010) (quotation omitted);

Nolan v. United States, No. 12 C 0247, 2015 WL 5159888, at *6 (N.D. Ill. Sept. 1, 2015)

(excluding expert testimony because, “[w]ith less than two weeks until trial, the prejudice against

Defendant in failing to disclose these opinions and their bases is insurmountable”); Amari Co.,

Inc. v. Burgess, No. 07 C 01425, 2012 WL 5389787, at *2-5 (N.D. Ill. Nov. 2, 2012) (excluding

plaintiff’s experts who were not properly disclosed pursuant to Rule 26(a)(2)); Karahodzic v. JBS

Carriers, Inc., No. 12-cv-1040, 2015 WL 11181973, at *11 (S.D. Ill. Apr. 27, 2015) (limiting

expert testimony to “the parameters of the opinions expressed in [the] expert report” in light of

unjustified failure to disclose expert testimony through Rule 26 report).

       Here, the time for disclosure of expert witnesses has long since passed. Admission of

nondisclosed expert testimony would be unfairly prejudicial and the Court should preclude G/S

from offering expert testimony on any issue as G/S failed to disclose any expert witnesses or

provide the required expert report.

G.     The Court Should Exclude any Evidence of Attorney Fees Incurred by G/S as G/S
       Failed to Disclose an Expert to Testify Regarding Attorney Fees.

       G/S should be prohibited from introducing any evidence of attorney fees as alleged

damages because in the absence of expert testimony to establish what is fair and reasonable,

evidence of attorney fees is irrelevant, and its probative value is substantially outweighed by unfair

prejudice, confusion of the issues, and misleading of the jury. Fed. R. Evid. 401-403.

       G/S seeks attorney fees incurred in defending another lawsuit allegedly caused by Kunkel's

actions. However, the attorney fees that G/S seeks are “measured by the reasonable expenses of

such litigation, including attorney fees.” Ohio Nat. Life Assur. Corp. v. Davis, 803 F.3d 904, 910

(7th Cir. 2015) (quoting Ritter v. Ritter, 381 Ill. 549, 46 N.E.2d 41, 44 (1943)) (other citations
                                                  9
omitted). Consequently, G/S has "the burden of presenting sufficient evidence from which the

trial court can render a decision as to their reasonableness." LaHood v. Couri, 236 Ill.App.3d 641,

649 (1992) (citing Fiorito v. Jones, 72 Ill.2d 73 (1978); Heckmann v. Hospital Service Corp., 104

Ill.App.3d 728 (1982); Ealy v. Peddy, 138 Ill.App.3d 397 (1985)). Determining the value of legal

services is "beyond the competence of people who are not legal professionals." Russell G. Winick

& Associates, P.C. v. Arjmand, 2015 IL App (2d) 140620-U (Nov. 30, 2015) (quoting Timothy

Whelan Law Associates, Ltd. v. Kruppe, 409 Ill. App.3d 359, 371 (2011)). Therefore, whether

attorney fees are reasonable is "the subject of expert rather than lay testimony" as the "value of

legal services is a subject that requires [specialized] knowledge." Timothy Whelan Law Associates,

Ltd. v. Kruppe, 409 Ill. App.3d 359, 367 (2011) (citing Todd W. Musburger, Ltd. v. Meier, 394

Ill.App.3d 781, 800 (2009); In re Marriage of Salata, 221 Ill. App. 3d 336, 338-39 (1991)).

         G/S did not disclose any expert witnesses or provide the expert report or other information

and material required of experts by Rule 26. Absent such a witness, the Court should prohibit G/S

from offering any evidence or argument concerning the attorney fees and costs it incurred as such

is not relevant and would be unfairly prejudicial, irrelevant, and lack foundation.1

H.       The Court Should Exclude Evidence of Business Opportunities G/S Claims it Lost.

         The Court should exclude any evidence of damages regarding G/S's alleged lost business

opportunities as it is irrelevant, speculative, lacks foundation, and would be unfairly prejudicial.

G/S has not disclosed any expert witnesses or provided any expert report to support such a claim

regarding alleged lost business opportunities. In addition, G/S's fact witnesses, Ross Waetzman

("Waetzman") and Goosmann only offered speculation and hearsay testimony regarding

unidentified business opportunities.              Goosmann specifically declined to identify the two




1
 Notably, G/S did not even disclose damages of attorney fees until after discovery closed and until after expert reports
were due and it did not provide any such expert reports regarding damages of attorney fees.
                                                          10
companies she claimed she planned to refer to G/S. She also admitted that she would have given

such customers several options, G/S would have had to compete for the business, and the

prospective customer would have to select G/S from its options. Goosmann also admitted she was

not familiar with the details of the engagement and offered no specifics regarding lost revenue, let

alone lost profits. Notably, Goosmann even admitted she did not know the identity of customers

to which she had referred other workout companies that she might have referred G/S. (Dkt. #99,

Ex. Z at 26-35).

       "In calculating lost future profits or lost business, the measure of damages is guided by

analysis of 'comparable businesses in the area.'" Loeffel Steel Products, Inc. v. Delta Brands, Inc.,

387 F.Supp.2d 794, 812 (N.D. Ill. 2005) (quoting Cates v. Morgan Portable Bldg. Corp., 591 F.2d

17, 21 n. 7 (7th Cir. 1979)). "The business used as a standard must be as nearly identical to the

plaintiff's as possible." Loeffel Steel, 387 F.Supp.2d at 812 (quoting Lehrman v. Gulf Oil, 500 F.2d

659, 667 (5th Cir. 1974)). Moreover, "[a]bsent the requisite showing of comparability, a damage

model that predicts either the presence or absence of future profits is impermissibly speculative

and conjectural." Loeffel Steel, 387 F.Supp.2d at 812. Goosmann provides no basis for her

opinion, no comparable business, and G/S provides no other evidence of calculating alleged lost

opportunity.

       As the Court stated in Loeffel Steel, evidence of lost opportunity, such as Goosmann's

testimony, should not be admitted based on the witness's unproven assertion. "It cannot be too

often repeated or too strongly emphasized that 'nothing in either Daubert or the Federal Rules of

Evidence requires a district court to admit opinion evidence that is connected to existing data only

by the ipse dixit of the expert." Loeffel Steel, 387 F.Supp.2d at 815. "A court may conclude that

there is simply too great an analytical gap between the data and the opinion proffered." Loeffel

Steel, 387 F.Supp.2d at 817 (quoting Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137, 157

                                                 11
(1999)). The same applies to fact witnesses.

       For example, in Hallmark Ins. Administrators, Inc. v. Colonial Penn Life Ins. Co., No. 87

C 1770, 1989 WL 68477 (N.D. Ill. 1989), the Court granted summary judgment on plaintiffs' lost

opportunity damages.      The Court reasoned that the plaintiff only showed that there were

preliminary negotiations for a business relationship and no actual agreement. Id. at *5. Moreover,

there was no evidence "suggesting how damages could be calculated with any reasonable certainty

from that prospective relationship." Id.    Likewise, in Hughes, the court excluded plaintiff’s

testimony that, but for defendant’s misconduct, plaintiff’s sales pitches to certain third parties

would have been successful. 2009 WL 226209, at *6. The court reasoned that this testimony of

lost business opportunities “would be pure speculation,” and therefore excluded it from trial. Id.

       Here, G/S does not even have evidence of negotiations for a business relationship, the

identity of any lost business, or evidence that it would have been selected by the unnamed

customers. G/S offers no evidence suggesting how its lost profits could be computed. See Hill v.

Brown, 166 Ill.App.3d 867, 520 N.E.2d 1038, 1044 (1988) (expert testimony computing losses

from anticipated embryos expected to be produced by breeding cow, based on production rates of

breeding cow’s mother, was speculative as cow had never produced a viable embryo).

       Accordingly, such unsupported, speculative opinions as to G/S's alleged lost opportunities

should be excluded as they lack foundation, are speculative, irrelevant, and unfairly prejudicial

under Fed. R. Evid. 401-403. Indeed, not only would such testimony confuse and prejudice the

jury, but this Court already rejected Plaintiff’s effort to assert claims for such unsubstantiated

business opportunities and Plaintiff should thus be barred from making such speculative claims at

trial. (Dkt. # 35 at 19-20).




                                                12
I.     Any Evidence, Argument or Comment Upon Mr. Kunkel's Wife and Children,
       Including Foster Children and Adopted Children.

       The Court should exclude any evidence concerning Mr. Kunkel's wife, as well as evidence

concerning his children, including foster children and adopted children, as such evidence is not

relevant to this matter. Plaintiff intends to falsely imply that Kunkel abused his wife children to

prejudice the jury to obtain a verdict based on bias, in disregard of the facts. Kunkel has never

abused his family members. Plaintiff’s plan to insinuate such abuse is malicious, unprofessional

and improper under Fed. R. Civ. P. 403. See Doe v. Tag, Inc., No. 92 C 7661, 1993 WL 484212,

at *3-4 (N.D. Ill. Nov. 18, 1993) (excluding evidence of past “arrest and conviction . . . for sexually

abusing a foster child” because this evidence “could confuse the issues or shift the jury’s focus,”

and its probative value was “substantially outweighed by the risk of undue prejudice”); United

States v. Pepin, 514 F.3d 193, 206 (2d Cir. 2008) (affirming district court’s decision “to exclude

evidence as to child abuse and the prior child endangerment conviction” from trial). Kunkel’s

circumstances are more compelling because he has never been accused or arrested or convicted of

abuse of his wife or his children.

J.     The Court Should Exclude Argument or Evidence of Alleged Hearsay from
       Mahaney’s Conference Call with Gavin.

       Plaintiff claims that Mahaney purportedly said, during a conference call with Gavin, that

there was “this nonsense going on with these young boys.” The statement is not only hearsay, but

there is nothing else in the conversation or documents related to the conversation that indicates

what the “nonsense” was or that supports a claim that those words were ever in fact uttered by

Mahaney. Mahaney’s advisors who were involved in the conference call do not support the false

hearsay statement and, indeed, have attested to the fact that Mahaney did not discuss anything to

do with any purported sexual abuse, harassment or inappropriate conduct by Kunkel during the

call with Gavin. See, Grenko Affidavit, Dkt. # 101 ¶ 20 (“Mahaney never said that Kunkel had


                                                  13
sexually harassed, abused or otherwise acted inappropriately toward any Soo Tractor employee

when we discussed Exhibits 19 and 56 [to November 14, 2014 Memorandum and Meeting

Agenda] or planned the agenda. Mahaney never told me that such allegations against Kunkel were

a reason he wanted Gavin to replace Kunkel. Neither Mahaney nor anyone else mentioned that in

the discussion with Gavin.”).

      The corresponding November 14, 2014 Memorandum from Mahaney detailing his

complaints does not in fact reference any “nonsense . . . with young boys.” Moreover, there is

nothing in the correspondence with Mahaney’s counsel to corroborate the hearsay. Nor do any of

the other participants in the call (specifically, Mr. Mahaney’s legal counsel, John Anderson) recall

any such statement or discussion about Kunkel other than that Mahaney felt that “Kunkel was not

doing a proper job.” (Dkt. # 99, Ex. F. at 58-59). In short, such testimony is hearsay and

unsupported by any exception. Fed. R. Evid. 801-803. Similarly, the Court should exclude any

evidence that a given witness heard anyone else refer to various employees as “Steve’s Boys” as

such is similarly hearsay.

K.     The Court Should Exclude Argument or Evidence of Alleged Fraud by Kunkel.

       Any evidence or argument that Mr. Kunkel submitted fraudulent, false or inaccurate

invoices is not relevant to any claims at issue in this case, as the Court dismissed Plaintiff's fraud

claims. (Dkt. # 35 at 21-25); see Best v. Indiana Dep’t of Corr., 1:16-cv-02549, 2019 WL

3500938, at *3 (S.D. Ind. Aug. 1, 2019) (“Testimony or evidence about dismissed or denied claims

is irrelevant and highly prejudicial and would result in confusion of the issues.”); Lewis v. Sch.

Dist. # 70, 05-CV-776, 2009 WL 10690811, at *5 (S.D. Ill. Apr. 6, 2009) (granting motion to

exclude “evidence, argument or suggestion regarding all claims previously dismissed or upon

which final judgment has been entered”). Simply put, any evidence pertaining to dismissed claims

should also be excluded as irrelevant.


                                                 14
                                   III.    CONCLUSION

       Based on the foregoing analysis, the law requires exclusion of the evidence as set forth

herein. Kunkel requests that the Court exclude at trial any evidence, examination, exhibits,

testimony, comment, or argument regarding the above topics or “evidence” during opening and

closing statements, voir dire, or otherwise. Kunkel respectfully requests the Court to enter an

Order granting its Motion in Limine.

       DATED this 26th day of February, 2020.

                                          STEPHEN L. KUNKEL, Defendant,



                                          By: s/Michael Z. Gurland
                                               Michael Z. Gurland (IL # 6274400)
                                               The Gurland Law Firm
                                               141 North Clay St.
                                               Hinsdale, IL 60521
                                               Phone: 312-420-8812
                                               mzg@gurlandlawfirm.com

                                               and

                                               Christopher R. Hedican
                                               (admitted pro hac vice)
                                               IOWA Bar NO (16999)
                                               BAIRD HOLM LLP
                                               1700 Farnam St, Ste 1500
                                               Omaha, NE 68102-2068
                                               Phone: 402-344-0500
                                               Facsimile: 402-344-0588
                                               chedican@bairdholm.com




                                              15
                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

GAVIN/SOLMONESE, LLC,                               )
                                                    )
            Plaintiff,                              )       Case No. 16-CV-1086
     v.                                             )
                                                    )       Judge Martha Pacold
STEPHEN L. KUNKEL,                                  )
                                                    )
            Defendant.                              )


                               CERTIFICATE OF SERVICE

     I hereby certify that on February 26, 2019, I served the foregoing via electronic mail to:

     Amy L. Hunter
     Veronica K Couzo
     Christopher B. Wilson
     Craig T. Boggs
     Eric E. Walker
     Brian L. Shaw




                                         By: s/Michael Z. Gurland
                                              Michael Z. Gurland (IL # 6274400)
                                              The Gurland Law Firm
                                              141 North Clay St.
                                              Hinsdale, IL 60521
                                              Phone: 312-420-8812
                                              mzg@gurlandlawfirm.com




                                               16
